Citation Nr: 0526605	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  03-07 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability, including a 
right below-the-knee amputation, resulting from VA medical 
and surgical treatment provided for a right ankle fracture in 
1998 and 1999.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the St 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran provided testimony at a video hearing before the 
subscribed Veterans Law Judge in July 2005.  A transcript of 
the proceedings has been made a permanent part of the record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran underwent a below-the-knee amputation 
following medical and surgical treatment provided by VA for a 
right ankle fracture; the amputation is considered an 
unforeseeable consequence of treatment for a right ankle 
fracture.  


CONCLUSION OF LAW

Additional compensation under the provisions of 38 U.S.C.A. 
§ 1151 is warranted for the right below-the-knee amputation, 
resulting from VA medical and surgical treatment provided for 
a right ankle fracture in 1998 and 1999.  38 U.S.C.A. §§ 
1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.358 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Contentions

The veteran contends that in 1998 he was treated at the VA 
medical facility at Gainesville, Florida, when he twisted his 
ankle.  He provided testimony to the effect that he had a 
simple fracture of the ankle.  The physician told him that he 
had to remove a few chips from the site and would insert some 
pins.  After the procedure, the ankle grew bigger and changed 
colors.  The veteran surmised that the ankle was infected, 
but the physician and VA personnel denied this fact.  The 
veteran reported in his July 2001 VA Form 9 that while 
hospitalized, there was a period of 3 days during which his 
dressing was not changed.  He believed that this might have 
contributed to his developing an infection.  

The veteran testified that the operator of the whirlpool and 
people from home care who changed his dressings confirmed 
that he had an infection.  Later, he was informed that the 
ankle was rejecting the hardware and that he was no longer 
receiving blood circulation into the area.  

Six months later, he underwent surgery to remove the pins.  
Ultimately, the his leg was amputated because the condition 
continued to deteriorate.  The veteran reported that X-ray 
examination taken prior to the amputation showed that the 
tibia had been "taken out".  A technician then informed him 
that the fibula had been cut about four or five inches when 
the pins were removed.  

The veteran testified that he only had consented to removal 
of pins and that the removal of a portion of his fibula was 
performed without his consent.  Furthermore, when the 
veteran's leg was amputated, he was informed that this was 
necessary because the bone was infected.  The veteran 
emphasized that he would not have lost his leg had the 
infection been treated in a timely manner.  As a result 
states that he is entitled to compensation under 38 U.S.C.A. 
§ 1151 due to improper and inadequate treatment for a simple 
ankle fracture.  

Background

The Board has reviewed the pertinent evidence of record and 
finds that the preponderance of the evidence favors the claim 
for compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability consisting of a below-the-
knee amputation of the right leg.  

The applicable law, 38 U.S.C.A. § 1151, was amended by 
Section 422 of Public Law 104-204.  Congress amended 38 
U.S.C.A. § 1151, effective for claims filed on or after 
October 1, 1997, to preclude benefits in the absence of 
evidence of VA carelessness, negligence, lack of proper 
skill, error in judgment or similar fault on the part of VA 
in furnishing care, or an unforeseen event.  Pub. L. No. 104- 
204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), codified at 
38 U.S.C.A. § 1151 (West 2002).  The amendment applies to 
claims filed on or after October 1, 1997.  As the veteran 
filed this claim after October 1997, the new version applies. 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The current version of the law provides that compensation 
shall be awarded for a qualifying additional disability or 
qualifying death of a veteran in the same manner as if the 
additional disability or death were service connected.  A 
disability or death is considered a qualifying additional 
disability or qualifying death if it is not the result of the 
veteran's own willful misconduct and the disability or death 
was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
disability or death was: 1) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or 2) an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002). 

A VA physician reviewed the veteran's clinical record in 
January 2001.  In relating the veteran's history, it was 
noted that he sustained a right bi-malleolar ankle fracture 
on October 23, 1998 that was initially placed in a splint.  
On November 3, 1998 the veteran underwent an open reduction 
with fixation for his ankle fracture.  The physician noted 
that from the operative report, the fracture appeared to have 
been a complex one, as the distal fibula was highly 
comminuted.  The notes indicate that there was a healed wound 
when the veteran returned for a follow-up visit, in November 
1998.  A notation in his records later that month show that 
the veteran had infected wounds and was treated with 
antibiotics and whirlpool baths.  In mid-December 1998 the 
veteran underwent surgery to remove the hardware, debridement 
of all nonviable tissue of the right ankle and a resection of 
the distal fibula.  Despite the use of antibiotic 
medications, the infection continued to worsen, and 
ultimately, the veteran underwent a below-the-knee 
amputation.  

The examiner opined that the veteran's additional disability, 
that is to say the right below-the knee amputation, was not 
the result of hospital care, medical or surgical treatment 
that was careless, negligent or performed with improper skill 
or error of judgment.  Nevertheless, the examiner 
acknowledged that a below-the knee amputation is not 
reasonably foreseeable, though necessary, aspect of care for 
the veteran's infection.  

Analysis

The Board finds that the January 2001 opinion is credible 
inasmuch as it was based on a review of the veteran's entire 
clinical record, reflects the veteran's contentions and is 
supported by sound medical principles.  This opinion 
constitutes positive evidence in the veteran's claim for 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151.  The Board also observes that there is nothing in the 
record to refute the January 2001 medical opinion.  

Based on this opinion, the Board finds that the veteran 
sustained additional disability that was not foreseeable as a 
result of medical treatment provided at VA for a right ankle 
fracture.  Accordingly, by law, he is entitled to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability, namely a below-the-knee 
amputation of the right leg resulting from medical and 
surgical treatment provided in 1998 and 1999.  




ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability consisting a right below-the-knee 
amputation resulting from VA medical and surgical treatment 
provided for a right ankle fracture in 1998 and 1999, is 
allowed.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


